          Case 1:18-cv-00579-NONE-EPG Document 114 Filed 06/29/20 Page 1 of 1



 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7
 8
     JERRY DILLINGHAM,                            Case No. 1:18-cv-00579-NONE-EPG (PC)
 9
                   Plaintiff,                     ORDER REQUIRING PARTIES TO MEET
10                                                AND CONFER REGARDING WHETHER A
           v.                                     SECOND SETTLEMENT CONFERENCE
11                                                WOULD BE BENEFICIAL
     F. GARCIA,
12                                                THIRTY-DAY DEADLINE
                 Defendant.
13
14
15
16          The dispositive motion deadline has passed (see ECF Nos. 107 & 111) and neither party

17   has filed a dispositive motion.

18          Accordingly, the parties are directed to meet and confer regarding whether a second

19   settlement conference would be beneficial. In light of the coronavirus (COVID-19) outbreak

20   and evolving coronavirus protocols, the parties may meet and confer by letter. Within thirty

21   days from the date of service of this order, Defendant shall file a statement with the Court

22   indicating whether the parties believe a second settlement conference would be beneficial.

23
     IT IS SO ORDERED.
24
25      Dated:     June 29, 2020                               /s/
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                     1
